Exhibit 10.1

 

SBI GUARANTEE

 

This SBI GUARANTEE, dated as of March 30, 2005 (this “Guarantee”), is made by
Susquehanna Bancshares, Inc., a Pennsylvania corporation (“SBI”) in favor of (i)
SB Pennsylvania Company LLC, a Delaware limited liability company, (ii) SB New
Jersey Company LLC, a Delaware limited liability company, (iii) SB Maryland
Company A LLC, a Delaware limited liability company, (iv) SB Maryland Company B
LLC, a Delaware limited liability company, (v) SB Maryland Company C LLC, a
Delaware limited liability company, (vi) SB Maryland Company D LLC, a Delaware
limited liability company (the Persons identified in clauses (i) through (vi)
are each a “Transferor” and, collectively, the “Transferors”), and (vii)
Susquehanna Auto Lease Trust 2005-1, a Delaware statutory trust (the “Issuer”
and, together with the Transferors, the “Beneficiaries”).

 

SECTION 1.Definitions. All capitalized terms used herein and not defined herein
shall have the meanings assigned to them in Appendix A to the Indenture dated as
of March 30, 2005 between the Issuer and JPMorgan Chase Bank, N.A., as indenture
trustee.

 

SECTION 2.Undertaking.

 

  (a) SBI unconditionally and irrevocably guarantees the full and prompt payment
and punctual performance of and compliance with all obligations and terms of the
Transaction Documents to which each Sponsor is a party (as the same may be
amended, modified or supplemented) to be performed by such Sponsor (including
its obligations as Seller) thereunder (collectively, the “Sponsor Obligations”).

 

  (b) SBI unconditionally and irrevocably guarantees the full and prompt payment
and punctual performance of and compliance with all obligations and terms of the
Transaction Documents to which Hann Financial is a party (as the same may be
amended, modified or supplemented), to be performed by Hann Financial (including
its obligations as Servicer) thereunder (collectively, the “Hann Obligations”);
provided, however, that SBI’s liability under this Guarantee with respect to the
Servicer’s indemnity obligations under the Third-Party Indemnity Provisions (as
described in Section 2(c) below) shall be limited to the SBI Capped Guaranteed
Amount (as described in Section 2(c) below) and otherwise as specified in
Section 2(c) below (the Hann Obligations which are guaranteed under this
Guarantee being herein collectively referred to as the “Guaranteed Hann
Obligations”). In no event shall SBI be required to pay any amount under this
Guarantee in respect of the Third Party Indemnity Provisions unless and until
such amount shall have become due and payable by Hann Financial or an insurance
company and such amount shall not have been paid by Hann Financial or such
insurance company within thirty (30) days after the applicable due date.

 

  (c)

Calculation of SBI Capped Guaranteed Amount. The “SBI Capped Guaranteed Amount”,
as used in this Guarantee at any time, shall be equal to the excess of $25
million over the sum of (a) all amounts previously paid by SBI under this
Guarantee



--------------------------------------------------------------------------------

 

in respect of the Third Party Indemnity Provisions, (b) all amounts previously
paid by Hann Financial in respect of the Third Party Indemnity Provisions and
(c) all amounts previously paid by insurance companies in respect of claims by
third parties which, if not paid by such insurance companies, would be required
to be indemnified by Hann Financial under the Third Party Indemnity Provisions.
The “Third Party Indemnity Provisions” shall mean the indemnity obligations owed
by Hann Financial pursuant to clause (iii) of Section 7.15 of the Transaction
SUBI Servicing Supplement or clause (ii) of Section 2.7(g) of the Servicing
Agreement, provided that, in each case, the third party indemnification
obligation relates to a vicarious liability claim arising out of the ownership
of a Leased Vehicle. For the avoidance of doubt, in no event shall SBI have any
liability under this Guarantee on account of any third party indemnity
obligation owed by Hann Financial which does not arise out of a vicarious
liability claim against Hann Financial related to the ownership of a Leased
Vehicle.

 

  (d) SBI hereby expressly waives diligence, presentment, demand, protest or
notice of any kind whatsoever, as well as any requirement that any Beneficiary
or any other entity file claims in the event of the failure of Hann Financial to
perform and observe the Hann Obligations or the failure of the Sponsors to
perform and observe the Sponsor Obligations.

 

  (e) The undertakings contained in this Guarantee shall be unconditional and
continuing and, as such, shall remain operative and in full force and effect
until the Notes shall have been repaid in full and all of the Guaranteed Hann
Obligations and the Sponsor Obligations shall have been duly performed.

 

  (f) If at any time the due performance of any of the Guaranteed Hann
Obligations or the Sponsor Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of either
the Issuer, the Transferors, the Sponsors or the Servicer or otherwise, the
obligations of SBI hereunder shall be reinstated at such time as though such
performance and observance had not been made.

 

  (g) For the avoidance of doubt, the Hann Obligations shall not include any
covenants, agreements or obligations of any successor Servicer other than Hann
Financial.

 

  (h) This Guarantee shall be a continuing, absolute, irrevocable and
unconditional guaranty and shall remain in full force and effect as to SBI until
such time as the Guaranteed Hann Obligations and the Sponsor Obligations are
indefeasibly paid and performed in full.

 

  (i)

SBI hereby agrees that neither (a) the exercise or the failure to exercise by
any Beneficiary of any rights or remedies conferred on it under the Transaction
Documents; (b) the commencement of an action at law or the recovery of a
judgment at law against Hann Financial or a Sponsor and the enforcement thereof
through levy or execution or otherwise; (c) the taking or institution of any
other action or proceeding against Hann Financial or a Sponsor; (d) any delay in
taking or pursuing



--------------------------------------------------------------------------------

 

or exercising any of the foregoing actions, rights, powers or remedies (even
though requested by SBI) by any Beneficiary or anyone acting for a Beneficiary;
(e) the acceptance of any additional security or other guaranty, the advance of
additional money to Hann Financial or a Sponsor or any other Person, the renewal
or extension of any amounts guaranteed hereby, or the sale, release,
substitution or exchange of any security for the amounts guaranteed hereby; (f)
the impossibility or illegality of performance on the part of Hann Financial or
a Sponsor or any other Person of its obligations under the Transaction
Documents; (g) any amendment, compromise, release or consent or other action or
inaction in respect of any of the terms of any of the Transaction Documents
(other than any such amendment, compromise, release or consent or other action
which, by its terms, expressly modifies the terms and provisions hereof); (h)
any bankruptcy, insolvency, reorganization, arrangement, adjustment,
composition, liquidation, or the like of Hann Financial or a Sponsor or any of
its respective Subsidiaries; (i) the consolidation or merger of Hann Financial
or a Sponsor or any of its respective Subsidiaries with or into any other
corporation or corporations or any sale, lease or other disposition of Hann
Financial’s or a Sponsor’s or any of its respective Subsidiaries’ properties as
an entirety or substantially as an entirety to any other corporation; (j) the
absence of any notice to, or knowledge by, SBI of the existence or occurrence of
any of the matters or events set forth in the foregoing clauses (a) through (i);
(k) any other act or delay or failure to act, which may or might in any manner
or to any extent vary the risk of SBI hereunder; (l) any lack of validity or
enforceability or the discharge or disaffirmance by Hann Financial or a Sponsor
or any other person, including a trustee in bankruptcy, of the obligations; nor
(m) any failure to obtain any governmental action or give notice to any
governmental authority in connection with the Guaranteed Hann Obligations or the
Sponsor Obligations, shall extinguish or affect the obligations of SBI
hereunder, but SBI shall be and remain liable to the extent provided herein for
all Guaranteed Hann Obligations and Sponsor Obligations until they shall have
been fully paid, notwithstanding the previous discharge (total or partial) from
further liability of Hann Financial (whether pursuant to the Transaction
Documents or otherwise) or the existence of any bar (total, partial or
temporary) to the pursuit by SBI of any right or claim to indemnity against Hann
Financial or a Sponsor or any right or claim to be subrogated to the rights or
claims of any Beneficiary against Hann Financial or a Sponsor or to the rights
or claims of any Beneficiary in and to the Transaction SUBI, the beneficial
interest in the Transaction Units or any Transaction Documents resulting from
any action or failure or omission to act or delay in acting by any Beneficiary,
or anyone entitled to act in its place.

 

  (j) No delay or omission of any Beneficiary to exercise or enforce any right,
power or remedy afforded by or permitted under any Transaction Document or
hereunder or existing at law or otherwise accruing upon any event of default
under any Transaction Document shall impair any such right, power or remedy, or
shall be construed to be a waiver of any such event of default or an
acquiescence therein or to discharge or in any way affect the obligations of SBI
hereunder.



--------------------------------------------------------------------------------

  (k) Any amounts received by a Beneficiary from whatsoever source on account of
the Guaranteed Hann Obligations or the Sponsor Obligations may be applied by it
toward the payment of such of the Guaranteed Hann Obligations or the Sponsor
Obligations, and in such order of application, as such Beneficiary may from time
to time elect; and, notwithstanding any payments made by or for the account of
SBI pursuant to this Guarantee, SBI shall not be subrogated to any rights of any
Beneficiary until such time as this Guarantee shall have been discontinued as to
SBI and all Beneficiaries shall have received payment of the full amount and
performance in full of all Guaranteed Hann Obligations and the Sponsor
Obligations and of all obligations of SBI hereunder.

 

SECTION 3.Representations and Warranties of SBI. SBI hereby represents and
warrants to the Beneficiaries that, as of the date hereof:

 

  (a) Organization and Power. SBI is a corporation duly organized, validly
existing and in good standing under the laws of the Commonwealth of Pennsylvania
and has the corporate power and authority to conduct its business as now
conducted, to sell its properties and to execute, deliver and perform its
obligations under this Guarantee. SBI is duly qualified to do business and is in
good standing in (i) the Commonwealth of Pennsylvania and (ii) each other
jurisdiction in which its business is conducted, except, in the case of clause
(ii) above, where the failure to so qualify or to be in good standing would not
have a Material Adverse Effect on SBI.

 

  (b) Authorization, Execution and Validity. This Guarantee has been duly
authorized by all necessary corporate action on the part of SBI and has been
duly executed and delivered by SBI and (assuming the due authorization,
execution and delivery by each other party thereto) constitutes the legal, valid
and binding obligation of SBI, enforceable against SBI in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the enforcement of
creditors’, mortgagees’ or lessors’ rights in general and by general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

 

  (c) No Conflict. The execution, delivery and performance by SBI of this
Guarantee and compliance by SBI with its obligations hereunder do not (i)
require any approval of the shareholders of SBI or any approval or consent of
any trustee or holder of any indebtedness or obligation of SBI, other than such
consents and approvals as have been obtained, (ii) contravene any applicable
law, (iii) breach or contravene SBI’s organizational documents; or (iv)
contravene or result in any breach of or creation of any Adverse Claim upon any
property of SBI under any indenture, mortgage, loan agreement, lease or other
agreement or instrument to which SBI is a party or by which SBI or any of its
properties is bound.

 

  (d) Applicable Law. SBI is in compliance with all applicable laws and
governmental actions, the failure to comply with which would have a Material
Adverse Effect.



--------------------------------------------------------------------------------

  (e) Governmental Actions. No governmental action on the part of SBI is
required in connection with the execution, delivery and performance by SBI of
this Guarantee.

 

  (f) Litigation. There is no action, suit or proceeding pending or, to the
knowledge of SBI, threatened against SBI before or by any Governmental Authority
that (i) questions the validity or enforceability of this Guarantee or (ii)
would have a Material Adverse Effect on SBI. SBI is not in default with respect
to any order of any Governmental Authority, the default under which would have a
Material Adverse Effect on SBI.

 

SECTION 4. Miscellaneous. (a) SBI hereby confirms that concurrently with the
execution and delivery of this Guarantee, the Issuer has executed and delivered
to the Indenture Trustee the Indenture, which, among other things, assigns as
collateral security and grants a security interest in favor of the Indenture
Trustee in and to this Guarantee and the other properties of the Trust Estate,
to which assignment pursuant to the Indenture SBI hereby consents.

 

  (b) SBI agrees that any payment required to be made hereunder shall be made
without set-off or counterclaim.

 

  (c) This Guarantee shall bind and inure to the benefit of the Beneficiaries
and their respective successors and assigns (including, without limitation, the
Indenture Trustee).

 

  (d) THIS GUARANTEE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
RULES THEREOF RELATING TO CONFLICTS OF LAW AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Susquehanna Bancshares, Inc. has executed this Guarantee as
of the date first written above.

 

SUSQUEHANNA BANCSHARES, INC.

By:

 

/s/ Drew K. Hostetter

--------------------------------------------------------------------------------

Name:

 

Drew K. Hostetter

Title:

 

Chief Financial Officer